On writ of error we review *Page 898 
judgment in favor of defendant on demurrer sustained to second amended declaration.
An allegation of the first count of the declaration is: "And that on or about said date, shortly after dark, while plaintiff, Adele Nestel, was walking along said public highway, in the exercise of due care, unavoidably struck her foot against said obstruction and defect, which she could not see because it was dark, as a result of defendant neglecting to maintain any lights at said place, causing her to fall upon and strike the pavement of said highway with great force and violence, whereby," etc. (Emphasis supplied.)
An allegation of the second count is: "And that on or about said date, shortly after dark, while plaintiff, Adele Nestel, was walking along said public highway, in the exercise of due care, unavoidably struck her foot against said obstruction and defect, which she could not see because it was dark, as a result of defendant neglecting to maintain any lights at said place, causing her to fall upon and strike the pavement of said highway with great force and violence, whereby," etc., * * * (Emphasis supplied.)
Allegations of pleadings must be construed most strongly against the pleader.
If the occurrence was unavoidable then it was one which could not have been avoided or prevented.
No recovery may be had for personal injuries resulting from an inevitable or unavoidable accident.
See 20 Rawle C. L. 17, and cases there cited.
It is not necessary to discuss other infirmities appearing in the declaration. I think judgment should be affirmed. *Page 899